McCauley, J.
It is claimed fyy plaintiff in error that the lands of Adam Hanes descended to his heirs at his death, subject to be divested by a compliance by John Hanes, his son, with the provisions of the will of his father, by accepting the devise to him and complying with the conditions on which the land was devised. And that while he *496accepted the devise he never gave the mortgage security required by the will to Laura Jane Karch, and that therefore her inheritance in the lands never revested in John. The construction of the will contended for can not be the true one. The will, so far as i't required security for the bequest to Laura, was self-executing, dependent only upon the condition that John should accept the devise. He did accept, and the will itself furnished the security upon which alone it is claimed the devise could be effective. A mortgage was not necessary. The plaintiff could have maintained an action personally against John Hanes for the amount of the bequest to Laura Jane Karch, or could have proceeded to enforce it as a lien upon the lands devised. The interest of Laura Jane Karch in the estate of her grandfather under his will, was one-sixth part of it as a bequest in money, subject only to the condition that John Hanes should accept the lands of the testator on the terms provided in the will. That he did so accept, is abundantly shown. A bequest secured by a charge upon lands is not an estate or interest in lands, so that the interest that went to her under the will was such a demand or right as passed to her administrator at her death.

Judgment affirmed.